DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-9 and 20 are pending and have been examined in this application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Claim Objections
Claims 1, 7, and 20 are objected to because of the following informalities:
Claim 1, lines 28-29 state “…the mounting opening”, but should be amended to state –a mounting opening—
 Claim 7, line 2 states “…a mounting opening”, but should be amended to state –the mounting opening—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 claims the limitations “second splines” on line 2 and “second mating splines” on line 3. However, this renders the claim indefinite, as it is unclear if there are separate “first splines” and “first mating splines” on the second pivot fastener or if the “first splines” and “first mating splines” are those found in claim 4 on the first pivot fastener. The claim should be amended to avoid any antecedent basis or claim dependency issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Caverly et al. (US 20150251683).
Regarding Claim 1, Arihara discloses a steering column assembly, comprising: a lower jacket (6) arranged to slidably receive an upper jacket (2) along a steering column axis; a mounting bracket (21) having a first mounting bracket arm (see 23, the arm on the right side of the steering column axis) defining a first mounting bracket opening (see 25) and a second mounting bracket arm (see 23, the arm on the left side of the steering column axis) defining a second mounting bracket opening (see 25) that is disposed coaxial with the first mounting bracket opening along a first axis (see axis along reference number 25); and a rake bracket assembly (see fig. 1) arranged to facilitate movement of the lower jacket about a pivot axis that is disposed transverse to the steering column axis, the rake bracket assembly, comprising: a 

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first and second rake bracket second opening to have a cylindrical geometry, as by doing so, during assembly of the steering column assembly, the cylindrical shape of the pin (20) connecting the first and second rake bracket to the lower jacket would fit more securely into the cylindrical shapes of the openings, as it is well known in the art to provide a cylindrical opening for inserting a cylindrical bolt/pin into. In addition, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Also, Arihara does not disclose that the pin comprises first and second serrated pin portions that are arranged to displace material of the first and second rake brackets to form first and second mating serrations within the first and second rake bracket second openings.
Caverly et al. teaches a steering column assembly, wherein a pin (42) comprising first and second pin portions (see G) arranged ([Par 0032]) to displace material of a lower jacket (22), to form (during the pressing of the serrated pin) first and second mating serrations within the first and second rake bracket openings (see fig. 4).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pin of Arihara in view of the teachings of Caverly et al. so that the pin comprised first and second pin portions provided with first and second serrations that are arranged to displace material of the first and second rake bracket to form mating serrations 

Regarding Claim 2, Arihara, as modified, discloses the steering column assembly, wherein the first axis (Arihara; see 25) is disposed parallel (see fig. 2) to the second axis (see axis along reference number 20).

Regarding Claim 7, Arihara, as modified, discloses the steering column assembly, wherein the lower jacket (Arihara; 6) defines a mounting opening (see the opening formed in 6d that bolt 20 extends through) that extends along the second axis.

Regarding Claim 8, Arihara, as modified, discloses the steering column assembly, the second axis (Arihara; see the axis along reference number 20) being disposed transverse to the steering column axis.

Regarding Claim 9, Arihara, as modified, discloses the steering column assembly, the mounting opening (Arihara; see the opening formed in 6d that bolt 20 extends through) is disposed coaxial (see fig. 2) with the first rake bracket second opening (see 19a) and the second rake bracket second opening (see 19a) along the second axis (see the axis along reference number 20).

Claim 20, Arihara discloses a steering column assembly, comprising: a lower jacket (6) arranged to slidably receive an upper jacket (2) along a steering column axis; a mounting bracket (21) having a first mounting bracket arm (see 23, the arm on the right side of the steering column axis) defining a first mounting bracket opening (see 25) and a second mounting bracket arm (see 23, the arm on the left side of the steering column axis) defining a second mounting bracket opening (see 25) that is disposed coaxial with the first mounting bracket opening along a first axis (see axis along reference number 25); and a rake bracket assembly (see fig. 1) arranged to facilitate movement of the lower jacket about a pivot axis that is disposed transverse to the steering column axis, the rake bracket assembly, comprising: a first rake bracket (see 19; the bracket on the right side of the steering column axis) arranged to be coupled to the first mounting bracket arm, the first rake bracket defining a first rake bracket first opening (see 19b) that is disposed coaxial with the first mounting bracket opening, the first rake bracket also defining a first rake bracket second opening (see 19a) oriented along a second axis (see axis along reference number 20); and a second rake bracket (see 19; the bracket on the left side of the steering column axis) disposed along a radially outer surface of the lower jacket, the second rake bracket having (see fig. 2) a first planar side and a second planar side, the first planar side and the second planar side extending along an entirety of the second rake bracket, the second rake bracket arranged to be coupled (see 19b and/or 25) to the second mounting bracket arm, the second rake bracket defining a second rake bracket first opening (see 19b) that is disposed coaxial with the second mounting bracket opening (see 25) and a second rake bracket second opening (see 19a) that is disposed coaxial with the first rake bracket second opening along the second axis (see axis along reference number 20), the second 
However, Arihara does not disclose that the pin is press fit within the respective openings. 
Caverly et al. teaches a steering column assembly, wherein a pin (42) comprising first and second pin portions (see G) arranged ([Par 0032]) to displace material of a lower jacket (22), is press fit (Par [0032]) within openings (see fig. 4) of a lower jacket (22) of the steering column assembly.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pin of Arihara in view of the teachings of Caverly et al. so that the pin comprised first and second pin portions provided with first and second serrations that were arranged to displace material of the first and second rake bracket to press fit the pin within the first and second rake bracket second openings. In doing so, the joint connections between the rake bracket and the pin would be de-lashed (Caverly et al.; Par [0028]), reducing noise and rattling emanating from the joint.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Caverly et al. (US 20150251683) as applied to claims 1-2, 7-9, and 20 above, and further in view of Berg (US 20060185462).
Regarding Claims 3 and 5, Arihara, as modified, discloses the steering column assembly, the rake bracket assembly further comprising: a first and second pivot bushing (Arihara; 24), and a first and second pivot fastener (25) that extend respectively at least partially through the first and second pivot bushing and the first and second mounting bracket opening to couple the first and second rake bracket to the first and second mounting bracket arm.
However, Arihara, as modified, does not disclose that the pivot bushings are at least partially disposed within the first and second rake bracket first openings.
Berg et al. teaches a steering column assembly comprising a mounting bracket assembly (16) and a rake bracket assembly (18). The rake bracket assembly comprising a pivot bushing (46) disposed within the rake bracket opening (see 44) and a pivot fastener (34) that extends through the pivot bushing to couple the rake bracket to the mounting bracket.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot bushings of Arihara, as modified, to be similar to the pivot bushing of Berg et al. so that the pivot bushings were disposed within the first and second rake bracket first openings, and the pivot fasteners were extended through the bushings to couple the rake brackets and the mounting bracket arms. By doing so, the bushings would remain stationary with the first and second mounting brackets while the first and second rake bracket pivoted (Berg et al.; Par [0023]), which would reduce rattling noise and lash emanating from the joint between the rake brackets and the mounting brackets.

Regarding Claims 4 and 6, Arihara, as modified, discloses the steering column assembly, comprising the first and second pivot fasteners (Arihara; 25, as modified above).
However, Arihara, as modified, does not disclose the first and second pivot fasteners have first and second splines that are arranged to displace material of the first and second mounting bracket arms to form first and second mating splines within the first and second mounting bracket openings.
Caverly et al. teaches the steering column assembly comprising a pivot fastener (42) and a pivot bushing (46), the pivot fastener extending through the pivot bushing, and comprising splines (G) that are arranged (Par [0032]) to displace (during the pressing of the serrated fastener) material of a bracket to form mating splines within the bracket.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot fasteners of Arihara, as modified, in view of the teachings of Caverly et al., so that the pivot fasteners comprised splines that were arranged to displace material of the mounting bracket arms to form mating splines within the mounting bracket openings, as Caverly et al. teaches that it is well known in the art to incorporate such pivot fasteners in steering column assemblies in order to de-lash connections between pivot joints (Caverly et al.; Par [0028]).

Response to Arguments
Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive. Regarding the remarks starting on page 1, the applicant argues that Arihara fails to .
The examiner agrees that the geometry of the rake bracket openings of Caverly et al. contrast the claimed invention. However, Caverly et al. was simply used as a reference to modify the pin of Arihara to include first and second serrations to form a better connection between the rake brackets and the lower jacket. The tapered shape of the rake bracket openings of Caverly et al. (see F and 38) are only used to better receive (see fig. 4; see also Par [0031]) the conical geometry of the specific pivot bushings (46) used in Caverly et al.
The first and second rake bracket second openings of Arihara are not required to be a conical/tapered shape, as the modification of Arihara in view of the teachings of Caverly et al. is used to simply add first and second serrations to the pin. No further modification to Arihara in view of Caverly et al., such as modifying the geometry of the openings, is needed/required.
It should be noted that to further solidify the rejection, a modification to the shape of the first and second rake bracket second openings was added, as although it may be surmised, there is no explicit figure or disclosure stating directly that the first and second rake bracket second openings are cylindrical. However, as stated in the rejection, it is well known in the art and obvious to one skilled in the art to ensure that openings comprise cylindrical geometries such that pins and other fasteners with cylindrical features match the opening geometry.
Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616